Vanguard 500 Index Fund Vanguard Balanced Index Fund Vanguard Emerging Markets Stock Index Fund Vanguard European Stock Index Fund Vanguard Extended Market Index Fund Vanguard Growth Index Fund Vanguard Intermediate-Term Bond Index Fund Vanguard Large-Cap Index Fund Vanguard Mid-Cap Index Fund Vanguard Pacific Stock Index Fund Vanguard REIT Index Fund Vanguard Short-Term Bond Index Fund Vanguard Small-Cap Index Fund Vanguard Total Bond Market Index Fund Vanguard Total Stock Market Index Fund Vanguard Value Index Fund Supplement to the Prospectuses and Summary Prospectuses Vanguard is updating its eligibility criteria for Admiral  Shares Prospectus and Summary Prospectus Text Changes Under Fund Summary , Purchase and Sale of Fund Shares, please change the account minimums to open and maintain an account to $10,000 for Admiral Shares. (over, please) Prospectus Text Changes Under Investing With Vanguard , the following text replaces similar text: Account Minimums for Admiral Shares To open and maintain an account. $10,000 for new investors. If you request Admiral Shares when you open a new account, but the investment amount does not meet the account minimum for Admiral Shares, your investment will be placed in Investor Shares of the Fund. Institutional clients should contact Vanguard for information on special eligibility rules that may apply to them. Other Purchase Rules You Should Know Admiral Shares. Please note that Admiral Shares are not available for:  SIMPLE IRAs and Section 403(b)(7) custodial accounts  Other retirement plan accounts receiving special administrative services from Vanguard Conversions From Investor Shares to Admiral Shares Self-directed conversions. If your account balance in the Fund is at least $10,000, you may ask Vanguard to convert your Investor Shares to Admiral Shares. You can request a conversion online (if you are a registered user of Vanguard.com ), by telephone, or by mail. See Contacting Vanguard . Institutional clients should contact Vanguard for information on conversion rules that may apply to them. Automatic conversions. Vanguard conducts periodic reviews of account balances and may, if your account balance in the Fund exceeds $10,000, automatically convert your Investor Shares to Admiral Shares. You will be notified before an automatic conversion occurs and will have an opportunity to instruct Vanguard not to effect the conversion. Institutional clients should contact Vanguard for information on conversion rules that may apply to them. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS IDX 102010 Vanguard Balanced Index Fund Vanguard Bond Index Funds Vanguard International Stock Index Funds Vanguard REIT Index Fund Vanguard U.S. Stock Index Large-Capitalization Funds Vanguard U.S. Stock Index Mid-Capitalization Funds Vanguard U.S. Stock Index Small-Capitalization Funds Supplement to the Prospectus Vanguard is updating its eligibility criteria for Admiral  Shares Prospectus Text Changes Under More on the Fund(s) , Share Class Overview, please note that the minimum investment for Admiral Shares has changed to $10,000. © 2010 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS INST 102010
